Citation Nr: 0410063	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant had active military service from July 1986 to July 
1990.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Detroit, 
Michigan, which determined that the appellant had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for a kidney disorder.  Subsequently, in an 
April 2003 supplemental statement of the case, the RO apparently 
determined that there was new and material evidence, reopened the 
claim, and denied the claim on the merits.

Nevertheless, regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on appeal 
has been characterized as set forth on the title page. 

The Board also notes that the decision set out below grants the 
application to reopen.  In this regard, the Board observes that 
the underlying issue of entitlement to service connection for a 
kidney disorder is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


FINDINGS OF FACT

1.  By a June 1995 unappealed rating decision, the RO denied a 
claim of entitlement to service connection for a kidney disorder.  

2.  Evidence received since the June 1995 denial, when considered 
in conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly decide 
the merits of the claim of service connection for a kidney 
disorder.  


CONCLUSION OF LAW

Evidence received since the unappealed June 1995 rating decision 
is new and material; the claim of service connection for a kidney 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, 
including caliculi of the kidney and nephritis, if manifest to a 
compensable degree within the year after service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

By a June 1995 rating decision, the RO denied a claim of 
entitlement to service connection for a kidney disorder.  The 
appellant was provided notice of the decision and of his appellate 
rights but did not file a notice of disagreement.  Therefore, the 
June 1995 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  Once 
a decision becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The definition of "new and material" 
evidence has recently been changed, but the new definition applies 
only to claims filed on or after August 29, 2001.  See 38 C.F.R. § 
3.156 (2003); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed in January 2000.  

The appellant's original claim of service connection for a kidney 
disorder was denied by the RO in a June 1995 rating decision on 
the basis that there was no evidence of record showing that the 
appellant had a kidney disorder which was incurred in, or 
aggravated by, his period of active military service.  The RO also 
concluded that there was no evidence of record showing that a 
kidney disorder was manifested within one year of the appellant's 
separation from service. 

The evidence of record prior to the June 1995 rating action 
included the appellant's service medical records and a VA 
examination report, dated in May 1995.  The appellant's service 
medical records, including his July 1990 separation examination, 
are negative for any complaints or findings of a kidney disorder.  
The records show that in December 1986, the appellant was treated 
after complaining of a sore throat.  Upon physical examination, it 
was noted that the appellant's throat was "erythemic," negative 
exudate, with mild enlargement.  The assessment was of an upper 
respiratory infection (URI).  The records also reflect that in 
July 1988, the appellant was treated after complaining of a sore 
throat.  Upon physical examination, it was noted that the 
appellant's throat was red and had swelling on both sides, with 
pustules.  The assessment was rule out strep pharyngitis.  The 
appellant was prescribed antibiotics.  According to the records, 
in January 1989, the appellant was treated after complaining of a 
scratchy throat for three days.  Upon physical examination, it was 
noted that the appellant's throat had mild erythema, and negative 
exudate.  The assessment was of an URI.  Although a throat culture 
was ordered, the records are negative for the results of the 
throat culture.  The records further reflect that in April 1990, 
the appellant was treated after complaining of a sore throat for 
one day.  Although a throat culture was taken, the records are 
negative for the results of the throat culture.  

In May 1995, the appellant underwent a VA examination.  At that 
time, he stated that he had a history of a "kidney problem," which 
started in 1989 while he was in the military.  The appellant 
indicated that his kidney problem originated as a left sided sharp 
constant pain, sometimes lasting for days.  He noted that he 
consulted a military physician who had informed him that there was 
nothing wrong with him.  The appellant reported that in June 1994, 
he was diagnosed with hypertension and underwent a complete work-
up with the VA Nephrology Clinic for hypertension and proteinuria.  
According to the examining physician, in August 1994, the 
appellant had a renal biopsy which was interpreted as showing 
membrane proliferative glomerulo-nephritis of the left kidney.  
Following the physical examination, the appellant was diagnosed 
with nephrotic syndrome, by history; diagnosed by renal biopsy, 
and hypertension by history, stable.  

Evidence received subsequent to the June 1995 rating action 
consists of duplicative copies of the appellant's service medical 
records, copies of medical articles and text relating to kidney 
disease, renal failure, and the nephrotic syndrome, a VA Medical 
Center (VAMC) outpatient treatment record, dated in 1991, a 
private medical statement from S.Z., M.D., dated in February 2003, 
and a private medical statement from M.G.M., M.D., dated in 
October 2003.  

In May 2001, the appellant submitted duplicative copies of his 
service medical records.  He also submitted copies of medical 
articles and text relating to kidney disease, renal failure, and 
the nephrotic syndrome.  In addition, he further submitted a copy 
of a VAMC outpatient treatment record, dated in 1991, which shows 
that at that time, the appellant was treated for complaints of a 
sore throat.  Upon physical examination, it was noted that the 
appellant's right tonsils were swollen, with visible pus sores.  
The diagnosis was strep pharyngitis.  

In a private medical statement from Dr. S.Z., dated in February 
2003, Dr. Z. indicated that he had first met the appellant in 
1994, while he was a Fellow at the VA Hospital.  Dr. Z. stated 
that at that time, the appellant had renal failure, with a 
creatinine of 1.8, and he had edema and nephrotic range 
proteinuria.  According to Dr. Z., a work-up for secondary causes 
of the nephrotic syndrome, including hepatitis C, had been 
negative.  Dr. Z. reported that in 1994, the appellant underwent a 
kidney biopsy, which showed evidence of membranoproliferative 
glomerulonephritis.  He noted that the appellant was treated with 
medication and that his kidney function subsequently became 
stable.  According to Dr. Z., the reason for the appellant's 
current visit was trying to provide a possible link to the 
appellant's kidney disease to a disability that he had during his 
period of active military service.  Dr. Z. indicated that the 
appellant brought with him copies of his service medical records 
from his period of service, from 1986 to 1990, which showed that 
he had episodes of a sore throat in "December 1986, April 1987, 
July 1988, December 1988, January 1989, April 1990, and August 
1991."  According to Dr. Z., he did not have any urinalysis from 
that period of time, or any serum creatinine.  However, Dr. Z. 
stated that in 1991, the appellant's urine protein was negative, 
and in 1994, he had 3+protein on his urine examination.  He 
diagnosed the appellant with chronic renal failure, secondary to 
membranoproliferative glomerulonephritis, and noted that at 
present, the appellant was in remission, with stable kidney 
function and minimal proteinuria.       

In the February 2003 private medical statement, Dr. Z. reported 
that he could not be sure if the appellant's history of sore 
throat was playing a role in his renal disease.  According to Dr. 
Z., usually sore throat was associated with streptococcus 
infection.  Dr. Z. stated that post-streptococcus 
glomerulonephritis usually followed within seven to twenty-one 
days with post-infectious glomerulonephritis.  Dr. Z. indicated 
that it was very unusual that it would cause 
membranoproliferative, but that it was not impossible.  According 
to Dr. Z., if a urinalysis done in the past during the appellant's 
period of active military service showed proteinuria, it was 
likely that he had a problem at that time.  Dr. Z. reported that 
work-up for hepatitis C in the past was negative, and that there 
was no evidence of hepatitis C to cause membranoproliferative 
glomerulonephritis.  Again, Dr. Z. noted that the typical finding 
after a sore throat that could cause renal disease was "usually 
diffuse proliferative," but that it was not impossible to have an 
infection causing membranoproliferative glomeurlonephritis.      

In an October 2003 private medical statement, Dr. M.G.M. stated 
that he had been asked to see the appellant for a second opinion 
for his disability claim.  Dr. M. indicated that "the story" was 
that while the appellant was in the military, he developed 
multiple streptococcal pharyngitis's, approximately six, from 1986 
to 1988.  According to Dr. M., the appellant was discharged from 
the military in 1990, and in 1994, he developed hypertension and 
proteinuria, which was diagnosed as nephrotic syndrome.  Dr. M. 
reported that the appellant was treated by Dr. Z. at that time and 
underwent a kidney biopsy, which showed that he had chronic 
membranoproliferative glomerulonephritis, more of a mesangial 
capillary histologic lesion.  Dr. M. noted that it was at that 
point that it was deemed that was an idiopathic cause to the 
appellant's glomerulonephritis.  According to Dr. M., at that 
time, the appellant's tests for hepatitis C and B were negative, 
as well as his test for human immunodeficiency virus.  Dr. M. 
stated that the appellant was claiming that his kidney disease was 
prompted by the fact that he had a strep infection "back in 1986 
to 1990."  Dr. M. diagnosed the appellant with the following: (1) 
chronic renal failure, secondary to chronic membranoproliferative 
glomerulonephritis, and (2) hypertension.  

In the October 2003 private medical statement, Dr. M. stated that 
in regards to the appellant's contention that his 
membranoproliferative glomerulonephritis was caused by strep 
pharyngitis during his period of active military service, he had 
explained to the appellant that there was a possibility that could 
have occurred since streptococcal pharyngitis could cause 
secondary membranoproliferative glomerulonephritis.  According to 
Dr. M., it usually occurred seven to fourteen days after 
streptococcal pharyngitis.  Dr. M. indicated that "the thing that" 
made that extremely difficult to determine if there was any 
relationship, was the fact that there had been no urinalysis done 
during the time that the appellant had the streptococcal 
pharyngitis, or any blood work.  Dr. M. reported that it could 
have been lingering for the last eight years, but he could not 
"definitively say yes."  According to Dr. M., he explained to the 
appellant that that could have occurred either during that period, 
or could have occurred just prior to him being diagnosed back in 
1994.  Dr. M. indicated that from his standpoint, because of the 
fact that there had been no blood work done during the period of 
time from 1986 to 1990, he could not definitively say that it did 
not happen during that period, but that he also could not 
definitively say that it did happen at that particular time. 

The Board has reviewed the evidence since the June 1995 rating 
action and has determined that the private medical statements from 
Dr. Z, dated in February 2003, and Dr. M., dated in October 2003, 
are both "new and material."  38 C.F.R. § 3.156.  The private 
medical statements from Drs. Z. and M. are "new" in that they were 
not of record at the time of the RO's denial in June 1995.  
Moreover, the statements are "material" because they are probative 
of the issue at hand, which is whether the appellant's kidney 
disorder was incurred in, or aggravated by, active service.  

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the February 2003 private medical 
statement from Dr. Z., and the October 2003 private medical 
statement from Dr. M. are both "new and material."  Such opinions 
expressing the possibility that the appellant's kidney disability 
was related to in-service throat infections were not previously of 
record and as such, they tend to support the appellant's claim in 
a manner not previously shown.  Accordingly, the appellant's claim 
for service connection for a kidney disorder is reopened.

The Board also notes that during the pendency of this appeal, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The VCAA, among other 
things, modified VA's duties to notify and to assist claimants.     

The decision herein reflects that the Board has reopened the 
appellant's claim. Moreover, the Board has determined that 
additional RO consideration and remand development is indicated in 
this case, and will be accomplished prior to consideration of the 
merits of the appellant's service connection claim.  As such, the 
VCAA and implementing regulations do not prevent the Board from 
rendering a decision on this aspect of the claim, and all 
notification and development action needed to render a fair 
decision on this aspect of the claim on appeal has been 
accomplished.

ORDER

New and material evidence to reopen a claim of service connection 
for a kidney disorder has been received; to this extent, the 
appeal is granted.  


REMAND

In view of the Board's decision above, the appellant's claim for 
service connection for a kidney disorder must be adjudicated on a 
de novo basis without regard to the finality of the June 1995 
rating decision.     

In the instant case, in light of the above and the appellant's 
contention that his kidney disorder is related to his period of 
active military service, specifically his in-service throat 
infections, given that the appellant's service medical records 
show treatment for complaints of a sore throat, and the private 
medical evidence of record, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the nature and etiology of any 
current kidney disorder found.   

The Board also notes that in Dr. M.'s October 2003 private medical 
statement, Dr. M. indicated that the appellant was currently 
receiving medical treatment for his kidney disorder at the Detroit 
VAMC.  In this regard, the evidence of record is negative for any 
treatment records from the Detroit VAMC.  Inasmuch as the VA is on 
notice of the existence of additional records, these record should 
be obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is remanded to the RO for the following 
actions: 

1.  The RO must review the claims folder and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The appellant should be specifically told of the information or 
evidence he needs to submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the RO should specifically request 
that the appellant identify the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care providers who 
have treated him for a kidney disorder at any time following 
military service.  With any necessary authorization from the 
appellant, the RO should attempt to obtain copies of pertinent 
treatment records identified by the appellant in response to this 
request, which have not been previously secured, to specifically 
include outpatient treatment records from the Detroit VAMC.  All 
attempts to secure this evidence must be documented in the claims 
file by the RO.  If, after making reasonable efforts to obtain 
named records the RO is unable to secure same, the RO must notify 
the appellant and (a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the efforts that the RO made 
to obtain those records; and (c) describe any further action to be 
taken by the RO with respect to the claim.  The appellant and his 
representative must then be given an opportunity to respond.

2.  After any additional evidence has been obtained and added to 
the record, the RO should make arrangements with the appropriate 
VA medical facility for the appellant to be afforded a 
comprehensive VA examination by an appropriate specialist to 
determine the nature and etiology of any kidney disorder.  The 
claims folder and a copy of this remand must be made available to 
the examiner for review in conjunction with the examination.  The 
examiner is specifically requested to review the appellant's 
service medical records which show that in December 1986, January 
1989, and April 1990, the appellant was treated for complaints of 
a sore throat.  The records also reflect that in July 1988, the 
appellant was treated after complaining of a sore throat, and the 
assessment was rule out strep pharyngitis.  The examiner is 
further requested to review the 1991 VAMC outpatient treatment 
record which shows that at that time, the appellant was diagnosed 
with strep pharyngitis.  In addition, the examiner is requested to 
review the May 1995 VA examination report, the February 2003 
private medical statement from Dr. S.Z., and the October 2003 
private medical statement from Dr. M.G.M.       

All necessary special studies or tests are to be accomplished.  
After a review of the examination findings and the entire evidence 
of record, the examiner should render an opinion as to whether any 
currently diagnosed kidney disorder is related to the appellant's 
period of active military service, to include his in-service 
treatment for a sore throat and in-service diagnosis to rule out 
strep pharyngitis, or became manifest within one year of the 
appellant's separation from service.  If no disability is found, 
or no link to military service is found, such findings and 
conclusions should be affirmatively stated and a complete 
rationale for ay opinion expressed should be included in the 
examination report.  If the requested opinions cannot be provided 
without resort to speculation, the examination report should so 
state.  The report prepared should be typed.       

3.  The appellant is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should review the claims file and take all 
other proper measures to ensure full and complete compliance with 
the duty-to-notify and duty-to-assist provisions of the VCAA.  The 
RO should also ensure that the VA examination report address all 
actions requested.  If it does not, it must be returned to the 
examiner for corrective action.

5.  The RO should then review and re-adjudicate the issue on 
appeal.  If such action does not grant the benefit claimed, the RO 
should provide the appellant and his representative a supplemental 
statement of the case and an appropriate period of time should be 
allowed for response.  Thereafter, the case should be returned to 
this Board for appellate review.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



